DETAILED ACTION
Claims 1-7 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The examiner notes the groupings of multiple figures in the Brief Description of the Drawings section at paragraphs [0010], [0011], and [0015].  The examiner also notes that Figure 7 is divided into, at least, Figures 7A, 7B, and 7C.  The examiner strongly recommends identifying each Figure in its own paragraph, or, if Applicant must group multiple figures together, that each Figure be identified by number (e.g. “Figures 1, 2, 3, and 4” rather than “Figures 1-4”) to reduce the opportunity for confusion.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  There appears to be a missing conjunction such as “and” between the removing step and the attaching step, after line 4. 
Claim 1 recites “each brackets” at line 6.  It appears that this should recite “each bracket” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the cooler is supported on original pads” at line 2. Claim 1, from which claim 2 depends, recites “removing two original pads from a bottom surface of a cooler.”  It is unclear how many original pads the cooler includes.
Further, claim 2 recites “the cooler is supported on the attached wheels and not the original pads or the attached pads when the cooler is moving” at lines 3-4.  It is unclear to which of the previously recited original pads the claim refers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-7
Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over United States Patent Application Publication 2015/0239484 to Mericle (hereinafter “Mericle”).
Regarding claim 1, Mericle discloses a method for upgrading a cooler (10) without wheels to the cooler with wheels, the method comprising the steps of: removing two original pads (100; see paragraph [0053]) from a bottom surface (see Fig. 1B) of a cooler (10) by disengaging a first two fasteners (projecting members 102; see Fig. 4) from two holes (103 of Fig. 1B) for each of the two original pads (100; see paragraph [0048], “embodiments disclosed herein may attach to feet 10 using openings 102 in feet 10 or may be attached to the lower openings 103 in the ice chest 10” is understood to disclose removing the feet from the lower portion of the cooler to allow access to openings 103); and attaching two brackets (300A, 300B) to the bottom surface of the cooler by engaging a second two fasteners (312) with the two holes for each of the two brackets (300A, 300B), wherein each bracket has an attached pad (420) and an attached wheel (340).
In the event that Applicant does not agree that Mericle discloses removing two original pads from a bottom surface of the cooler, the examiner takes the position that Mericle nonetheless at least teaches such removal to a person having ordinary skill in the art.
Mericle teaches that coolers commonly are provided with rubber or non-slip feet (see paragraph [0005]), and that such feet (100) may be attached to the bottom of the cooler (10) by the interaction of projections (102) with holes (103) of the cooler (see paragraph [0048]; see paragraph [0048], “embodiments disclosed herein may attach to feet 10 using openings 102 in feet 10 or may be attached to the lower openings 103 in the ice chest 10” understood to disclose removing the feet from the lower portion of the cooler to allow access to openings 103).  Mericle further teaches that the attachment of the bracket members (300A, 300B) include pegs or fasteners (312) which may be positioned to align with features of the cooler (10; see paragraph [0050]) for attachment thereto. 
It would have been obvious to and within the level of ordinary skill in the art in possession of the teachings of Mericle to remove any number of conventionally provided feet from the cooler and to provide the cooler with the bracket members including pegs or fasteners to the underside of the cooler at the provided openings, without modification of the principles of operation of Mericle. (See MPEP 2143(A)). 
Thus, Mericle at least teaches the limitations of claim 1.
Regarding claim 5, Mericle teaches the limitations of claim 1, and further Mericle teaches that the first two fasteners (pegs 102 of feet 100) are the same as the second two fasteners (pegs 312).  Mericle teaches that the shape and size of the pegs may be selected for engaging the cooler (10) without damage or modification of the cooler (see paragraph [0053]) and that the pegs may be formed for contact with the features of the cooler (10).  It would have been obvious to one having ordinary skill in the art to form the pegs having a shape and size identical to that of the pegs on the feet (100) for engaging the openings (103) in the underside of the cooler (10).  (See also MPEP 2144.04(IV)(B); changes in shape are a matter of choice which a person having ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration was significant).
Regarding claim 6, Mericle teaches the limitations of claim 1, and further Mericle teaches that the first two fasteners (102 of pads 100) are not the same as the second two fasteners (312).
Regarding claim 7, Mericle teaches the limitations of claim 1, and further Mericle teaches that the two holes (103) were created during an original manufacturing process of the cooler (10; see paragraph [0048], openings 103 are understood to be original manufactured in conventional coolers).
Alternatively, claims 1 and 7, and Claims 2-3 and 6
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,426,817 to Rekuc (hereinafter “Rekuc”) in view of United States Patent Application Publication 2015/0239484 to Mericle (hereinafter “Mericle”).
Regarding claim 1, Rekuc discloses a method for retrofitting a container (13) without wheels (see Col. 1, lines 35-38) to a container with wheels (see Fig. 12), the method comprising the steps of: attaching two brackets (11) to the bottom surface of the container (see Col. 3, lines 48-51), wherein each bracket has an attached pad (17; see Figs. 11 and 12) and an attached wheel (31).  Rekuc teaches that the brackets may be provided with holes (18, 23) for receiving fasteners (see Col. 3, lines 48-57).
Rekuc does not explicitly disclose that the container is a cooler.  Rekuc teaches that the container may be any kind of receptacle, such as a chest, foot locker, trunk, article of luggage, or the like (Col. 1, lines 6-9).
One having ordinary skill in the art would have found a receptacle such as luggage or a foot locker to be within the same art as a cooler or ice chest, and would have found it obvious to apply the same retrofitting techniques to a cooler. For example, Mericle explicitly considers mounting rollers (340) to ice chests, boxes, and foot lockers to be within the same art (see paragraphs [0002] and [0017]). Further, Mericle teaches that non-slip feet are commonly found on coolers (see paragraph [0005]), and that the feet (100) may be directly connected to the bottom of the coolers (10) using openings (103) in the cooler (paragraph [0048]).  Mericle further teaches that rolling assemblies (300A, 300B) may be directly connected to the underside of the cooler (see paragraph [0048]; see paragraph [0048], “embodiments disclosed herein may attach to feet 10 using openings 102 in feet 10 or may be attached to the lower openings 103 in the ice chest 10” understood to disclose removing the feet from the lower portion of the cooler to allow access to openings 103, and paragraph [0050]; upwardly extending fasteners 312 of frames aligned with features of the cooler 10).  Mericle teaches that the attachment to the lower openings of the cooler may not require drilling or other modification of the cooler (see paragraph [0048]) to avoid affecting the functionality of the cooler.
It would have been obvious to one having ordinary skill in the art to modify the method taught by Rekuc to provide its brackets to retrofit a conventional container or receptacle, such as a cooler, as taught by Mericle. (See MPEP 2143(A)). The resulting method would predictably produce a cooler capable of being moved using the attached wheels in a conventional manner, without modification of the principles of operation of Rekuc.  Further, the combination would be fairly understood to teach an original cooler configuration including original pads or feet on which the cooler may be supported, and Mericle is at least fairly understood to teach that the feet may be removed to allow for the direct attachment of roller assemblies to the underside of the cooler (see paragraph [0048] of Mericle).  (See MPEP 2143(A)).  One having ordinary skill in the art would reasonably expect that the combination taught by Rekuc and Mericle would include removing a desired number of feet from the underside of the cooler and providing brackets as taught by Rekuc including rolling elements to facilitate rolling the cooler.
Thus, the combination of Rekuc and Mericle teaches the limitations of claim 1.
Regarding claim 2, the combination of Rekuc and Mericle teaches the limitations of claim 1, and further Rekuc teaches that the brackets (11) are configured so that the cooler (13) is supported on original pads (non-removed feet 100 of Mericle) and the attached pads (17) and not the wheels (31; see position in Figure 12 of Rekuc) when the cooler is not moving and the cooler is supported on the attached wheels (13) and not the original pads or the attached pads when the cooler is moving (see Col. 4, lines 21-24).  To the best of the examiner’s understanding, this claim limitation is intended to reflect an angled or tilted configuration of the cooler (compare Applicant’s Figures 7B and 7C).  The examiner notes that, in Figure 7B, it appears that the wheel 530 is in contact with the ground G even while the original pads 559 and new pads 120 support the cooler.  The brackets taught by Rekuc are understood to provide the same support.
Regarding claim 3, the combination of Rekuc and Mericle teaches the limitations of claim 1, and further Rekuc teaches that each fastener (fasteners received in holes 18 and 23) is a screw (see Col. 3, lines 48-51 and 54-56).
Regarding claim 6, the combination of Rekuc and Mericle teaches the limitations of claim 1, and further Rekuc teaches that the first two fasteners (peg fasteners 102 of Mericle) at not the same as the second two fasteners (rivets or screws; see Col. 3, lines 48-51 of Rekuc).
Regarding claim 7, the combination of Rekuc and Mericle teaches the limitations of claim 1, and further Mericle teaches that the two holes (103) were created during an original manufacturing process of the cooler (10; see paragraph [0048], understood to be original manufactured).  Mericle is understood to teach prior art (see prior art Fig. 1B) coolers may be provided with openings (103) which are originally manufactured, and that wheel assemblies (300A, 300B) may be attached thereto.  One having ordinary skill in the art would at least reasonably understand that the positioning of the attachment locations of the wheel assembly can be rearranged without modifying the operation of the product (see MEPP 2144.04(VI)(C)), and would have found the placement of particular attachment members for the fasteners to be an obvious matter of design choice to align with openings provided in the cooler.  Mericle teaches that attachment to the cooler may be achieved without modifying the cooler to avoid impacting the functionality of the cooler (see paragraph [0048] of Mericle).  
Claim 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rekuc and Mericle as applied to claim 1 above, and further in view of United States Patent 5,136,751 to Coyne et al. (hereinafter “Coyne”).
Regarding claim 4, the combination of Rekuc and Mericle teaches the limitations of claim 1, and further Rekuc teaches that the bracket may be attached with fasteners such as rivets or screws (see Col. 3, lines 48-51).  Mericle teaches that fasteners (312) may be pegs which may be cast, molded, cut, shaped, or otherwise formed for contact with the features of the cooler (see paragraph [0053]).  Neither explicitly uses the term “bolt” to described the fasteners taught.  Applicant’s Specification appears to distinguish screws from bolts, nails, tacks, and rivets (see paragraph [0020]).
It is known in the art to use other, conventional fasteners for attaching wheel assemblies to provide fasteners such as bolts.  For example, Coyne teaches such fasteners for use with wheel assemblies.
Coyne teaches that it is known in the art of wheel assemblies for containers (see Col. 1, lines 9-23) to provide conventional fasteners such as screws, bolts, and nails to facilitate joining (see Col. 1, lines 15-21).  Coyne teaches that use of conventional fasteners may damage the bottom surface of the container (see Col. 1, lines 33-41).
It would have been obvious and within the level of ordinary skill for a person in the art of providing wheeled assemblies for containers to modify the method taught by the combination of Rekuc and Mericle to provide another and conventional fastener, such as a bolt, as taught by Coyne. (See MEPP 2143(A)). The resulting method would predictably attach the wheel assembly taught by the combination to a cooler underside without modification of the principles of operation of Rekuc while subsiding a conventional screw for a conventional bolt.
Thus, the combination of Rekuc, Mericle, and Coyne teaches the limitations of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent 3,987,875 to Szabo (hereinafter “Szabo”) teaches interchangeable feet (see Fig. 8) and roller assemblies (see Fig. 5; Col. 2, lines 21-28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726